Citation Nr: 0400934	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  90-52 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).

2.  Entitlement to reimbursement for the cost of private 
medical treatment of service-connected residuals of shell 
fragment wound of the chest.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the February 1991 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  The Board remanded this matter to 
the RO for additional development in November 1992, January 
1995, June 1996, and August 1999.  The case has now been 
returned to the Board for further appellate review.  The 
issue of entitlement to reimbursement for the cost of private 
medical treatment will be addressed in the remand appended to 
this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's service-connected disabilities are 
sufficiently disabling as to preclude securing or following 
substantially gainful employment.


CONCLUSION OF LAW

The requirements for a total disability evaluation based on 
individual unemployability have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), 3.340, 3.341, 4.16, 4.19 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159 
(2003).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In the present case, the veteran was informed of the 
evidence needed to substantiate his claim by means of several 
letters, rating decisions, Statements of the Case, and 
Supplemental Statements of the Case, as well as the Board 
remands.  These documents informed the veteran of the basis 
for the denial of his claim, of the type of evidence that he 
needed to submit to substantiate his claim, and of all 
regulations pertinent to his claim.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  Here, the RO considered 
numerous VA clinical records and private medical records.  
The RO also afforded the veteran VA examinations, and the 
veteran appeared at personal hearings before the RO and the 
Board.  The Board recognizes that the RO failed to obtain a 
medical opinion as to whether the veteran is unable to work 
solely due to his service-connected disabilities.  However, 
the Board finds that the totality of the medical evidence of 
record is adequate for such a determination, and that any 
VCAA deficiency is not prejudicial as this decision provides 
for a full grant of the benefit sought on appeal.  
Accordingly, the Board finds that the RO has fulfilled its 
duty to inform and to assist the veteran and that no further 
action is necessary to comply with the VCAA.

The veteran alleges that he cannot work due to his service-
connected low back disability.  He claims that the functional 
impairment caused by his low back, including pain, limitation 
of motion, and muscle spasms, render it impossible for him to 
obtain or follow a substantially gainful occupation.  The 
veteran has submitted several written arguments in support of 
his claim.

The veteran initially submitted a claim for TDIU in September 
1989.  At that time, he submitted several letters from former 
employers dated in February 1989.  Correspondence from the 
Mecosta County Road Commission, the veteran's last employer, 
stated that the veteran had worked part-time as a janitor but 
that he had to quit because of back and leg problems.  
Correspondence from Western Concrete Products stated that the 
veteran began to work for them in July 1963 but that his back 
problems worsened with time.  A letter from [redacted]
stated that the veteran worked as a mechanic at his trucking 
company at different times but that he had to leave due to 
back problems.

In his application for TDIU received in September 1990, the 
veteran reported that he was prevented from securing or 
following a substantially gainful occupation due to his 
service-connected back disability.  The veteran claimed that 
he had become too disabled to work in March 1988, and that he 
had last worked part-time as a janitor from 1984 to 1988.  He 
reported that he had a high school education.

A VA hospitalization report shows that the veteran underwent 
an L4-L5 discectomy and L4-S1 fusion in January 1990.  A June 
1990 VA examination diagnosed the veteran with ruptured L4-L5 
disc, degenerative disease of the lumbosacral spine, and 
status post low back surgery.  A November 1990 VA examination 
found degenerative changes of the acromioclavicular joint of 
the left shoulder, degenerative disease of the lumbosacral 
spine, and hydronephrosis and left hydroureter.  There was no 
evidence of colic, infection, or impaired kidney function.  
Physical examination of the spine observed intact sensation, 
moderate limitation of motion, and muscle spasm.  The left 
shoulder exhibited some decreased flexion.  

VA x-rays of the lumbosacral spine performed in September 
1990 and July 1991 revealed postoperative and degenerative 
changes of the spine, including laminectomy defects, 
hypertrophic spurring, and narrowing of disc space.  The 
veteran presented in July 1991 with complaints of chronic low 
back pain and giving out of the right leg.  Sensation, motor 
skills, and reflexes were intact.  VA clinical records from 
January through August 1991 show that the veteran was 
followed for back pain status post surgery.  

At his personal hearing before the Board in August 1992, the 
veteran testified that he previously had worked as a truck 
driver, a laborer, and a mechanic.  He stopped working full-
time a few years before he became eligible for Social 
Security Administration benefits.  He had some limitation of 
motion of the left shoulder, and he had complaints of 
frequent urination related to the left kidney.  He had 
received no recent medical treatment of the shoulder or the 
kidney.  He described his low back disability as 
characterized by constant pain, muscle spasms, and radiation 
and cramping into the right leg.  He used pain medication and 
wore a steel brace.  He could perform some household chores 
and could drive short distances.  He was unable to perform 
more strenuous tasks such as splitting wood.

An April 1993 VA examination found osteoporosis and mild 
degenerative joint disease of the left shoulder and marked 
degenerative joint disease of L4-S1 with previous laminectomy 
of L4-L5.  The veteran reported pain of the low back, with 
limited walking and standing.  Neurological examination noted 
muscle spasm.  The veteran was diagnosed with status post 
lumbar laminectomy L4-L5 with chronic lumbar pain syndrome.  
Testing found nonobstructing stone of the left kidney and 
chronic cystitis.  

At his personal hearing before the RO in October 1993, the 
veteran again testified that he had weakness with use of the 
left shoulder, and urinary frequency and urgency due to his 
kidney condition.  He described his low back as feverish and 
believed that he had an infection.  The back pain sometimes 
interrupted his sleep.  He used pain medication and a cane.  
He could perform light household chores.  The veteran 
testified that he had held a variety of jobs, including 
working as a farmer, a mechanic, and a gas station attendant.  
He had left these jobs due to his physical limitations.  He 
had left his most recent job as a custodian due to his low 
back disability.

A July 1994 VA hospital report shows that the veteran 
underwent right inguinal hernia repair after complaint of 
incontinence and frequency of urination.  A September 1994 
intravenous pyelogram revealed hydronephrosis and hydroureter 
on the left side.  The kidney function study showed left 
kidney calyceal dilatation with no structural obstruction.  
VA outpatient records from September 1994 to November 1995 
include complaints of right flank pain, urgency and 
incontinence.  The veteran was assessed with left 
hydronephrosis.  The veteran was also regularly followed for 
degenerative joint disease.

At an August 1995 VA examination, the veteran reported a 
history of working at farming, operating heavy equipment, and 
attending a gas station.  He complained of loss of motion of 
the left shoulder and low back pain with involvement of the 
right lower extremity.  The x-ray report of the left shoulder 
was normal.  The x-rays of the lumbosacral spine revealed 
degenerative disc disease and small fragments of shrapnel in 
the upper lumbar spine.  Neurological examination was 
essentially normal.  The examiner opined that the veteran had 
good power and function of the left shoulder, with 
significant loss of motion, and post-service degenerative 
changes of the back.  An ultrasound of the kidneys found mild 
left hydronephrosis.  The kidney examination diagnosed 
probable congenital megaureter, nonobstructing.

An August 1996 radiology consultation of the left kidney from 
Northern Michigan Hospital found moderate hydronephrosis 
involving the left renal collecting structures.  No obvious 
masses or renal calculi were seen.  A January 1998 VA 
radiology report found asymmetric soft tissues and muscles in 
the left posterior chest wall, immediately above a bullet 
fragment.  Infectious etiology was considered likely.  An 
intermittently dilated left ureter down to the bladder was 
also observed.  

In April 1998, the veteran underwent excision of a soft 
tissue tumor of the left chest wall at Mecosta County General 
Hospital.  A pathology report from Memorial Medical Center 
found the soft tissue to be chronic abscess, granulation 
tissue, and scar surrounding foreign metallic object.  In 
August 1998, Sudhir B. Rao, M.D., opined that the soft tissue 
tumor was a chronic abscess resulting directly from a 
retained metallic foreign body.  In December 1998, Dr. Rao 
wrote that the veteran had made excellent recovery.

A urology consultation performed at Mayo Clinic in February 
2000 found detrusor instability with low functional bladder 
capacity; no obstruction, tumors, or stones; both kidneys 
functioning well; parapelvic cysts on the left; and 
congenital megaureter on the left.  A CT scan of the lumbar 
spine performed in November 2000 found multilevel discogenic 
degenerative changes with post surgical changes in the lower 
lumbar spine, borderline central canal stenosis at L2-L3, and 
scar or recurrent disc protrusion at L4-L5.

At an August 2000 VA genitourinary examination, the veteran 
complained of urinary urgency and frequency, and incontinence 
of urine two to three times per day.  The examiner noted that 
recent ultrasound of the left kidney showed detrusor 
instability with decreased functional bladder capacity and 
minimal benign prostatic hypertrophy with left parapelvic 
cysts and left congenital megaureter.  At the spine 
examination, the veteran complained of fairly constant pain 
which occasionally radiated to the legs.  The veteran was 
diagnosed with degenerative disc disease of the lumbosacral 
spine with limitation of motion and pain.  There was no 
neurological deficiency or spasm.  The x-ray report of the 
left shoulder was essentially normal.  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2003).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The veteran is service-connected for ruptured lumbar disc 
with degenerative disease of the lumbosacral spine, rated at 
40 percent; gunshot wound of the left shoulder, rated at 20 
percent; hyperhydronephrosis with dilation of the left 
ureter, rated at 10 percent; and residuals of shell fragment 
wound of the chest, rated at 0 percent, with a combined 
schedular rating of 60 percent.  As such, the veteran does 
not meet the basic criteria for consideration for entitlement 
to TDIU on a schedular basis under 38 C.F.R. § 4.16(a) 
(2002).  The question thus becomes whether the veteran's 
service-connected disability, in and of itself, is so 
exceptional as to render him unable to secure and follow a 
substantially gainful occupation, and, therefore, to warrant 
the grant of TDIU on an extraschedular basis.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2002).

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992). 

Applying the above criteria to the facts of this case, the 
Board finds that a grant of TDIU is warranted.  In this 
regard, the Board notes that the veteran's assigned 
disability evaluations are very near to the requirements for 
a schedular grant of TDIU.  His low back disability is rated 
at 40 percent, and his combined schedular rating is 60 
percent.  Furthermore, the extensive medical evidence of 
record, as well as the employment information, establishes 
that the veteran is unable to secure and follow a 
substantially gainful occupation due to his service-connected 
disabilities, particularly his low back disability.  Marginal 
employment shall not be considered substantially gainful 
employment.  See 38 C.F.R. § 4.16(a) (2003).  

The Board finds that the veteran's several disabilities, in 
conjunction with the impairment caused by his low back, 
render him incapable of gainful employment.  The veteran has 
submitted significant evidence of his inability to work, and 
the record contains no evidence in contradiction to this 
finding.  Accordingly, the benefit sought on appeal is 
granted.


ORDER

Entitlement to a total disability evaluation based on 
individual unemployability is granted.




REMAND

A preliminary review of the record shows that additional 
development is necessary before the Board may proceed with 
appellate review of the issue of entitlement to reimbursement 
for the cost of private medical treatment of service-
connected residuals of shell fragment wound of the chest.  
The veteran contends that he should be reimbursed for the 
cost of a surgical excision of a soft tissue tumor of the 
left chest wall performed at Mecosta County General Hospital 
in April 1998.  However, the record does not currently 
contain the file from the Ann Arbor, Michigan VA Medical 
Center that denied the veteran's medical reimbursement claim.  
In the absence of this information, the Board may not proceed 
with appellate review.

This matter is remanded for the following actions:

1.  The RO must comply with all 
provisions of the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. 
§ 5103A (West 2002).  In particular, the 
RO should notify the veteran of evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that information or evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO should secure the claims file 
and all relevant information related to 
the veteran's medical reimbursement claim 
from the Ann Arbor, Michigan VA Medical 
Center.  

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case.  That document should include 
notice of all relevant actions taken on 
the claim for benefits, a summary of the 
evidence pertinent to the issue on 
appeal, and the applicable law and 
regulations.  After the appropriate 
period of time in which to respond has 
been provided, the case should be 
returned to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




_____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



